PER CURIAM.
We affirm the trial court’s denial of appellant’s motion to withdraw his nolo con-tendere plea. As to appellant’s claim that his sentence includes special conditions of probation not orally pronounced at sentencing, this issue is not preserved for appeal. See Harvey v. State, 786 So.2d 28, 32 (Fla. 1st DCA 2001) (holding that “no unpreserved sentencing errors will be entertained on appeal if the defendant had available to him the procedural mechanism of the most recent amendments to Florida Rule of Criminal Procedure 3.800(b)”), review granted by 797 So.2d 585 (Fla.2001); see also Fillyaw v. State, 734 So.2d 1136, 1137 (Fla. 1st DCA 1999) (stating that a sentencing error must be preserved either by a contemporaneous objection or by a motion to correct an illegal sentence pursuant to Florida Rule of Criminal Procedure 3.800(b)).
AFFIRMED.
BOOTH, WEBSTER and LEWIS, JJ., concur.